DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed on 01/08/2018.
Claims 1-20 are pending and have been examined.
Claims 1-20 are rejected.

Information Disclosure Statement
Applicant’s Information Disclosure Statements, filed on 05/10/2018, 10/03/2019, and 05/07/2020 have been received, entered into the record, and considered. See attached form PTO-1449.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 1, line 6, the limitation “step for utilizing” has been interpreted under 112(f) as a step plus function limitation because of the combination of a non-structural term “step” and functional language “for utilizing a recurrent neural network and the past electronic messages for the user to determine a time bin of the plurality of time bins for sending a new electronic message for the user” without reciting sufficient structure and corresponding algorithm to achieve the function. 
In claim 3, line 1, the limitation “step for utilizing” has been interpreted under 112(f) as a step plus function limitation because of the combination of a non-structural term “step” and functional language “for utilizing the recurrent neural network comprises 
In claim 4, line 1, the limitation “step for utilizing” has been interpreted under 112(f) as a step plus function limitation because of the combination of a non-structural term “step” and functional language “for utilizing the recurrent neural network comprises utilizing the recurrent neural network to generate a hazard metric for the time bin of the plurality of time bins, the hazard metric indicating an instantaneous probability of a user interaction with the new electronic message upon sending the new electronic message to the client device of the user within the time bin” without reciting sufficient structure and corresponding algorithm to achieve the function.
In claim 5, line 1, the limitation “step for utilizing” has been interpreted under 112(f) as a step plus function limitation because of the combination of a non-structural term “step” and functional language “for utilizing the recurrent neural network comprises utilizing the recurrent neural network to generate the hazard metric for the time bin based on a survival function embedded in the recurrent neural network” without reciting sufficient structure and corresponding algorithm to achieve the function.
The “step for utilizing” is interpreted as discussed in the as-filed specification in paragraphs 49, 70 and Fig. 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1,
Claim 1 recites the limitation “a step for utilizing a recurrent neural network and the past electronic messages for the user to determine a time bin of the plurality of time bins for sending a new electronic message for the user” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

Regarding Claim 3,
Claim 3 recites the limitation “the step for utilizing the recurrent neural network comprises utilizing the recurrent neural network to generate an interaction probability metric for a time bin of the plurality of time bins, the interaction probability metric indicating a probability of a user interaction with the new electronic message” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written 

Regarding Claim 4,
Claim 4 recites the limitation “the step for utilizing the recurrent neural network comprises utilizing the recurrent neural network to generate a hazard metric for the time bin of the plurality of time bins, the hazard metric indicating an instantaneous probability of a user interaction with the new electronic message upon sending the new electronic message to the client device of the user within the time bin” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

Regarding Claim 5,
Claim 5 recites the limitation “the step for utilizing the recurrent neural network comprises utilizing the recurrent neural network to generate the hazard metric for the time bin based on a survival function embedded in the recurrent neural network” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.



Specifically, the examiner points to paragraph [0049] of the as-filed specification which recites that “The campaign management system 102 also includes a step 208 for utilizing a recurrent neural network and the past electronic messages for the user to determine a time bin of the plurality of time bins for sending a new electronic message for the user” and paragraph [0070] of the as-filed specification which recites that “ the campaign management system 102 also performs a step 208 for utilizing a recurrent neural network and the past electronic messages for the user to determine a time bin of the plurality of time bins for sending a new electronic message for the user”. These paragraphs, however, do not disclose the structure required for the overall steps.  

Therefore, the claims 1 and 3-5 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 2 is rejected by virtue of dependency on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, an abstract idea, or a mental process) without significantly more.

Analysis of claim 1:
Step 1: Statutory Category? (Is the claim(s) directed to a process, machine, manufacture, or composition of matter?) 
Yes. The claim recites a computer-implemented method; therefore, it falls into the statutory category of processes.
Step 2A: Do the claim(s) recite(s) an abstract idea?
The claim recites identifying past electronic messages for a user partitioned into a plurality of time bins based on timestamps corresponding to the past electronic messages, a step for and the past electronic messages for the user to determine a time bin of the plurality of time bins for sending a new electronic message for the user, and executing a digital content campaign by sending the new electronic message to a client device of the user based on the determined time bin.

2A Prong 1: The limitation of identifying past electronic messages for a user partitioned into a plurality of time bins based on timestamps corresponding to the past 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – using at least one processor to perform the identifying step. The processor in this step is recited at a high-level of 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using at least one processor to perform identifying step amounts to no more than mere instructions to apply the exception using a generic computer component. Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of utilizing a recurrent neural network to perform determining step amounts to no more than mere instructions to apply the exception to a particular technological environment or field of use – see MPEP 2106.05(h). Mere instructions to apply an exception using a generic computer component and a particular technological environment or field of use cannot provide an ‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. Therefore, claim 1 is not patent eligible.

Analysis of claim 2:
Claim 2 recites identifying the past electronic messages for the user partitioned into the plurality of time bins comprises partitioning a plurality of past electronic messages of a plurality of users into the plurality of time bins according to a grouping proportion.
2A Prong 1: The limitation of identifying the past electronic messages for the user partitioned into the plurality of time bins comprises partitioning a plurality of past electronic messages of a plurality of users into the plurality of time bins according to a grouping proportion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and nothing in the claim element precludes the step from practically being performed in the mind. For example, “identifying” in the context of this claim encompasses the user manually selecting past electronic messages for a user 

Claim 2 does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because all of the limitations recited in claim 2 can be performed by human mind with pen and paper. Therefore, claim 2 is not patent eligible.

Analysis of claim 3:
Claim 3 recites the step for utilizing the recurrent neural network comprises utilizing the recurrent neural network to generate an interaction probability metric for a time bin of the plurality of time bins, the interaction probability metric indicating a probability of a user interaction with the new electronic message. 
2A Prong 1: The limitation of generating an interaction probability metric for a time bin of the plurality of time bins, the interaction probability metric indicating a probability of a user interaction with the new electronic message, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a particular technological environment or field of use. For example, but for the “utilizing a recurrent neural network” language, “generate” in the context of this claim encompasses the user creating a time specific 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – utilizing a recurrent neural network to perform the generating step. The recurrent neural network in this step is recited a particular technological environment or field of use such that it amounts no more than mere instructions to apply the exception using a particular technological environment.  Accordingly, this additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of utilizing a recurrent neural network to perform generating step amounts to no more than mere instructions to apply the exception to a particular technological environment or field of use – see MPEP 2106.05(h). Mere instructions to apply an exception using a particular technological environment or field of use cannot provide an inventive concept. Therefore, claim 3 is not patent eligible.

Analysis of claim 4:
Claim 4 recites the step for utilizing the recurrent neural network comprises utilizing the recurrent neural network to generate a hazard metric for the time bin of the plurality of time bins, the hazard metric indicating an instantaneous probability of a user interaction with the new electronic message upon sending the new electronic message to the client device of the user within the time bin. 
2A Prong 1: The limitation of generating a hazard metric for the time bin of the plurality of time bins, the hazard metric indicating an instantaneous probability of a user interaction with the new electronic message upon sending the new electronic message to the client device of the user within the time bin, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a particular technological environment or field of use. For example, but for the “utilizing a recurrent neural network” language, “generate” in the context of this claim encompasses the user creating a time specific metric from the timestamps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a particular technological environment or field of use, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – utilizing a recurrent neural 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of utilizing a recurrent neural network to perform generating step amounts to no more than mere instructions to apply the exception to a particular technological environment or field of use – see MPEP 2106.05(h). Mere instructions to apply an exception using a particular technological environment or field of use cannot provide an inventive concept. Therefore, claim 4 is not patent eligible.

Analysis of claim 5:
Claim 5 recites the step for utilizing the recurrent neural network comprises utilizing the recurrent neural network to generate the hazard metric for the time bin based on a survival function embedded in the recurrent neural network. 
2A Prong 1: The limitation of generating a hazard metric for the time bin of the plurality of time bins, the hazard metric indicating an instantaneous probability of a user interaction with the new electronic message upon sending the new electronic message to the client device of the user within the time bin, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a particular technological environment or field of use. For example, but for the “utilizing a recurrent neural network” language, “generate” in the context of this claim encompasses the user creating a time specific metric from the timestamps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a particular technological environment or field of use, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – utilizing a recurrent neural network to perform the generating step. The recurrent neural network in this step is recited a particular technological environment or field of use such that it amounts no more than mere instructions to apply the exception using a particular technological environment.  Accordingly, this additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of utilizing a recurrent neural network to perform generating step amounts to no more than mere instructions to apply the exception to a particular technological environment or field of use – see MPEP 2106.05(h). Mere instructions to apply an exception using a particular technological environment or field of use cannot provide an inventive concept. Therefore, claim 5 is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berry, JR. et al. (US 2018/0018701 A1), hereafter referred to as Berry, in view of Liu et al. (NPL: “ICE: Information Credibility Evaluation on Social Media via Representation Learning”), hereafter referred to as Liu.

Regarding claim 1, Berry teaches in a digital medium environment for executing digital content campaigns across a plurality of computing devices, a computer-implemented method of determining and applying strategic digital content transmission times using machine-learning, comprising (Berry: Paragraph [0210], “the promotional messaging system 104 can be executed on an electronic messaging system and/or social networking system, such as the electronic messaging system and social networking system described with respect to FIG. 1.”. Paragraph [0218], “FIG. 16 illustrates a block diagram of exemplary computing device 1600”. Paragraph [0085], “the promotional messaging system determining an optimal delivery time to deliver a promotional message to a user”. Paragraph [0257], “the social networking system 1702 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses”):
identifying, by at least one processor, past electronic messages for a user partitioned into a plurality of time bins based on timestamps corresponding to the past electronic messages (Berry: Claim 1, “analyzing, for a user and by at least one processor, activity patterns based on past interactions of the user within an electronic messaging system”. Paragraph [0102], “the promotional messaging system predates the timestamp of a promotional message”);
a step for utilizing a recurrent neural network and the past electronic messages for the user to determine a time bin of the plurality of time bins for sending a new electronic message for the user (Berry: Paragraph [0033], “the promotional messaging system intelligently determines an ideal time, based on predicted behavior, to deliver promotional messages to users of the customized audience”. Paragraph [0257], “the social networking system 1702 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses”, here, machine learning model is essentially representing as a neural network); and
executing a digital content campaign by sending the new electronic message to a client device of the user based on the determined time bin (Berry: Paragraph [0196-0197], “the promotional messaging system 104 may determine to pause messages send on behalf of the merchant for the threshold time period. Upon determining the new promotional message to send to the user, the promotional messaging system 104 delivers the new promotional message to the user, as shown in step 1220”).
Berry describes time bins, but does not distinctly disclose:
partitioned into plurality of time bins.
However, Liu teaches:
partitioned into plurality of time bins (Liu: Page 6, “partition the time interval into discrete time bins”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the computer-implemented method of determining and applying strategic digital content transmission times using machine-learning of Berry with partitioning into plurality of time bins of Liu.
One would be motivated to do so to overcome the data sparsity problem where the time interval is calculated via a nonlinear interpolation method which can solve the problem of learning metrics for continuous values in the model and provides a solution for modeling the dynamic behaviors of users (Liu: Page 6).

Regarding claim 2, Berry in view of Liu teaches the computer-implemented method as recited in claim 1 as discussed above and Berry further teaches:
wherein identifying the past electronic messages for the user partitioned into the plurality of time bins comprises partitioning a plurality of past electronic messages of a plurality of users into the plurality of time bins according to a grouping proportion (Berry: Paragraph [0082], “analyzing users 110a-n of the electronic messaging system 102 to identify a group of users 312 that have previously communicated with the page owner 106 via the electronic messaging system 102”. Paragraph [0054], “The term, “customized audience,” as used herein generally refers to a subset of users within the electronic messaging system”).
Berry describes time bins, but does not distinctly disclose:
partitioned into plurality of time bins.
However, Liu teaches:
partitioned into plurality of time bins as cited above in claim 1.

Regarding claim 3, Berry in view of Liu teaches the computer-implemented method as recited in claim 1 as discussed above and Berry further teaches:
wherein the step for utilizing the recurrent neural network comprises utilizing the recurrent neural network to generate an interaction probability metric for a time bin of the plurality of time bins, the interaction probability metric indicating a probability of a user interaction with the new electronic message (Berry: Paragraph [0038], “upon delivering a promotional message to a user, the promotional messaging system monitors the user's interaction with the message for a period (e.g., a time period or other metric)”. Paragraph [0253], “a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action”).
Although, in Paragraph [0038] and Paragraph [0253], Berry describes interaction probability metric for a time period, but does not distinctly disclose:
generate an interaction probability metric.
However, Liu teaches:
generate an interaction probability metric (Liu: Page 6, “use a similar strategy for generating time-specific metrics”, here, time-specific metric is representing as interaction probability metric).

One would be motivated to do so to use time-specific metrics to capture the properties of users’ dynamic behaviors, i.e., when, in the message spreading which can solve the problem of learning metrics for continuous values in the model and provides a solution for modeling the dynamic behaviors of users (Liu: Page 6).

Regarding claim 4, Berry in view of Liu teaches the computer-implemented method as recited in claim 1 as discussed above and Berry further teaches:
wherein the step for utilizing the recurrent neural network comprises utilizing the recurrent neural network to generate a hazard metric for the time bin of the plurality of time bins, the hazard metric indicating an instantaneous probability of a user interaction with the new electronic message upon sending the new electronic message to the client device of the user within the time bin (Berry: Paragraph [0038], “upon delivering a promotional message to a user, the promotional messaging system monitors the user's interaction with the message for a period (e.g., a time period or other metric)”. Paragraph [0253], “a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action”. Paragraph [0197], “Upon determining the new promotional message to send to the user, the promotional messaging system 104 delivers the new promotional message to the user, as shown in step 1220”, here, instantaneous is representing the promotional message is sending in an instant, or without any perceptible duration of time).
Although, in Paragraph [0038] and Paragraph [0253], Berry describes interaction probability metric for a time period, but does not distinctly disclose:
generate a hazard metric.
However, Liu teaches generate a hazard metric which is representing as a probability metric as cited above in claim 3.

Regarding claim 5, Berry in view of Liu teaches the computer-implemented method as recited in claim 4 as discussed above and Berry further teaches:
wherein the step for utilizing the recurrent neural network comprises utilizing the recurrent neural network to generate the hazard metric for the time bin based on a survival function embedded in the recurrent neural network (Berry: Paragraph [0253], “a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action”. Paragraph [0257], “the social networking system 1702 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses”, here, probability or function based on the user’s interest in any action is representing as survival function).
Although, in Paragraph [0038] and Paragraph [0253], Berry describes interaction probability metric for a time period, but does not distinctly disclose:
generate the hazard metric.
However, Liu teaches generate the hazard metric as cited above in claim 4. 

Regarding claim 6, Berry teaches a system for determining and applying strategic digital content transmission times for digital content campaigns using machine-learning, comprising: 
at least one processor (Berry: Paragraph [0085], “the promotional messaging system determining an optimal delivery time to deliver a promotional message to a user”. Paragraph [0257], “the social networking system 1702 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses”. Claim 16, “A system comprising: at least one processor”); and
a non-transitory computer memory comprising a plurality of past electronic messages comprising past electronic messages for a user sent in a sequential order (Berry: Claim 20, “A non-transitory computer readable medium … based on past interactions of the user within an electronic messaging system; determine, based on the analysis of the activity patterns, a predicted behavior of the user with respect to the electronic messaging system; identify a delivery time associated with the predicted behavior; and deliver, at the identified delivery time, a promotional message to the user via the electronic messaging system”. Paragraph [0117], “the recipient update queue (or sender update queue) processes updates in a strict linear order with a monotonically and incrementally based on an update's sequence numbers”); and
instructions that, when executed by the at least one processor, cause the system to: partition the plurality of past electronic messages into a plurality of time bins (Berry: Claim 20, “instructions that, when executed by at least one processor, cause a computer system to: analyze, for a user, activity patterns based on past interactions of the user within an electronic messaging system”); and
analyze the past electronic messages via a recurrent neural network according to the sequential order to train the recurrent neural network to generate an engagement metric corresponding to a time bin for a new electronic message to the user by (Berry: Claim 20, “analyze, for a user, activity patterns based on past interactions of the user within an electronic messaging system; determine, based on the analysis of the activity patterns, a predicted behavior of the user with respect to the electronic messaging system; identify a delivery time associated with the predicted behavior; and deliver, at the identified delivery time, a promotional message to the user via the electronic messaging system”. Paragraph [0257], “the social networking system 1702 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses”):
generating a first predicted engagement metric for a first electronic message of the past electronic messages for the user based on a first time bin corresponding to the first electronic message (Berry: Paragraph [0047], “the promotional messaging system 104 sends a promotional message to a client device of a user. For example, the promotional messaging system 104 pushes a promotional message in the form of an electronic message to the first user 110a via a first client device 108a. In delivering the promotional message, the promotional messaging system 104 analyzes activity patterns of the first user 110a within the electronic messaging system 102 and determines an optimal delivery time based on a predicted behavior of the first user 110a”); and
Berry: Paragraph [0038], “the promotional messaging system ensures that users only engage with relevant (e.g., non-stale) promotional messages. In particular, upon delivering a promotional message to a user, the promotional messaging system monitors the user's interaction with the message for a period (e.g., a time period or other metric). If the user does not engage with the promotional message during the period, the promotional messaging system revokes the message”. Paragraph [0201], “comparing the current promotional campaign against one or more other promotional campaigns”, here, a ground-truth engagement metric measures the effectiveness of how a user engages with the promotional or advertising message, and comparing is representing the promotional message for the time-specific metric against other promotional message based on effectiveness of other time-specific metric).
Although, in Figs. 5-7, Berry describes time bins, but does not distinctly disclose:
partitioned into plurality of time bins.
However, Liu teaches:
partitioned into plurality of time bins as cited above in claim 1. 
Although, in Paragraph [0038] and Paragraph [0253], Berry describes interaction probability metric for a time period, but does not distinctly disclose:
generate an engagement metric.
However, Liu teaches generate an engagement metric which is representing as a probability metric as cited above in claim 3.

Regarding claim 7, Berry in view of Liu teaches the system as recited in claim 6 as discussed above and Berry further teaches:
further comprising instructions that, when executed by the at least one processor cause the system to partition the plurality of past electronic messages into the plurality of time bins by (Berry: Claim 20, “instructions that, when executed by at least one processor, cause a computer system to: analyze, for a user, activity patterns based on past interactions of the user within an electronic messaging system”):
determining a planning window for a digital content campaign (Berry: Paragraph [0036], “the promotional messaging system determines a delivery time for the promotional message”, here, a time period indicates planning window); and
based on the planning window, generating the time bins such that the time bins span the planning window and the plurality of past electronic messages are divided among the time bins according to a grouping proportion (Berry: Paragraph [0038], “To determine an optimal delivery time, the promotional messaging system analyzes a user's activity patterns within the electronic messaging system. Based on the analysis, the promotional messaging system identifies a predicted behavior. Using the predicted behavior, the promotional messaging system determines a delivery time for the promotional message, such as just before or just after the occurrence of the predicted behavior”. Paragraph [0172], “As shown in FIG. 10B, the graphical user interface 1002b shows that a number of promotional messages have been sent to users. The promotional messages may be part of the same promotional campaign or different campaigns”).
Although, in Figs. 5-7, Berry describes time bins, but does not distinctly disclose:
partitioned into plurality of time bins.
Liu teaches:
partitioned into plurality of time bins as cited above in claim 1.

Regarding claim 8, Berry in view of Liu teaches the system as recited in claim 6 as discussed above and Berry further teaches: 
further comprising instructions that, when executed by the at least one processor, cause the system to train the recurrent neural network by (Berry: Claim 20, “instructions that, when executed by at least one processor, cause a computer system to”. Paragraph [0257], “the social networking system 1702 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses”):
generating a second predicted engagement metric for a second electronic message of the past electronic messages for the user (Berry: Paragraph [0046], “the promotional messaging system 104 as part of the electronic messaging system 102. As a brief overview, the promotional messaging system 104 improves delivery of promotional messages to users in a customized audience who are selected from the user 110a-n. For example, if a first user 110a and a second user 110b have previously communicated with the merchant via the electronic messaging system 102, the promotional messaging system 104 includes the first user 110a and the second user 110b in a customized audience for a promotional campaign”); and
compare the second predicted engagement metric for the second electronic message to a ground-truth engagement metric for the second electronic message (Berry: Paragraph [0038], “the promotional messaging system ensures that users only engage with relevant (e.g., non-stale) promotional messages. In particular, upon delivering a promotional message to a user, the promotional messaging system monitors the user's interaction with the message for a period (e.g., a time period or other metric). If the user does not engage with the promotional message during the period, the promotional messaging system revokes the message”. Paragraph [0201], “comparing the current promotional campaign against one or more other promotional campaigns”, here, a ground-truth engagement metric measures the effectiveness of how a user engages with the promotional or advertising message, and comparing is representing the promotional message for the time-specific metric against other promotional message based on effectiveness of other time-specific metric).
Although, in Paragraph [0038] and Paragraph [0253], Berry describes interaction probability metric for a time period, but does not distinctly disclose:
generate an engagement metric.
However, Liu teaches generate an engagement metric which is representing as a probability metric as cited above in claim 3.

Regarding claim 9, Berry in view of Liu teaches the system as recited in claim 8 as discussed above and Berry further teaches: 
wherein generating the first predicted engagement metric further comprises generating sequence data corresponding to the first electronic message (Berry: Paragraph [0117], “the recipient update queue (or sender update queue) processes updates in a strict linear order with a monotonically and incrementally based on an update's sequence numbers. For example, the recipient update queue is a first-in-first-out (FIFO) queue in which no update is removed from the queue before any update that was received before it. Alternatively, the recipient update queue organizes and processes updates using other techniques, such as according to update priority (e.g., promotional messages before messages between users)”), and
further comprising instructions that, when executed by the at least one processor, cause the system to generate the second predicted engagement metric based on the sequence data corresponding to the first electronic message (Berry: Claim 20, “instructions that, when executed by at least one processor, cause a computer system to”. Paragraph [0117], “the recipient update queue (or sender update queue) processes updates in a strict linear order with a monotonically and incrementally based on an update's sequence numbers. For example, the recipient update queue is a first-in-first-out (FIFO) queue in which no update is removed from the queue before any update that was received before it. Alternatively, the recipient update queue organizes and processes updates using other techniques, such as according to update priority (e.g., promotional messages before messages between users)”).
Although, in Paragraph [0038] and Paragraph [0253], Berry describes interaction probability metric for a time period, but does not distinctly disclose:
generate an engagement metric.
However, Liu teaches generate an engagement metric which is representing as a probability metric as cited above in claim 3.

Regarding claim 10, Berry in view of Liu teaches the system as recited in claim 6 as discussed above and Berry further teaches: 
further comprising instructions that, when executed by the at least one processor, cause the system to train the recurrent neural network by providing (Berry: Claim 20, “instructions that, when executed by at least one processor, cause a computer system to”. Paragraph [0257], “the social networking system 1702 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses”), 
as input to the recurrent neural network, input attributes associated with the first electronic message (Berry: Paragraph [0221], “input to, receive output from, and otherwise transfer data to and receive data from computing device 1600”. Paragraph [0227], “The social networking system may, with input from a user, create and store in the social networking system a user profile associated with the user. As described above, the user profile may include demographic information, communication channel information, and information on personal interests of the user”, here, input to via computing device to network is representing as input to neural network), 
the input attributes comprising user interactions with at least one past electronic message sent prior to the first electronic message and the first time bin corresponding to the first electronic message (Berry: Paragraph [0077], “ the merchant can provide input for additional parameters that further target a promotional campaign to a specific set of users. For example, as FIG. 3C illustrates, in addition to selecting a customized audience as that includes users that have previously communicated with the merchant via the electronic messaging system, the merchant can select one or more user parameters 314a-c”, here, provide input is representing as input to neural network via I/O device).

Regarding claim 11, Berry in view of Liu teaches the computer-implemented method as recited in claim 6 as discussed above and Berry further teaches:
wherein the first predicted engagement metric comprises a first predicted hazard metric, and the first predicted hazard metric indicates an instantaneous probability of a Berry: Paragraph [0038], “upon delivering a promotional message to a user, the promotional messaging system monitors the user's interaction with the message for a period (e.g., a time period or other metric)”. Paragraph [0253], “a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action”. Paragraph [0197], “Upon determining the new promotional message to send to the user, the promotional messaging system 104 delivers the new promotional message to the user, as shown in step 1220”).

Regarding claim 12, Berry in view of Liu teaches the system as recited in claim 11 as discussed above and Berry further teaches: 
further comprising instructions that, when executed by the at least one processor cause the system to (Berry: Claim 20, “instructions that, when executed by at least one processor, cause a computer system to”): 
provide for display, within a user interface of an administrator client device, an option to select an interaction probability type of engagement metric or a hazard type of engagement metric (Berry: Paragraph [0167], “one or more administrators for the merchant can use various types of client devices to access the graphical user interfaces 1002a-b”. Paragraph [0061], “the user may select an option to receive offers, solicitations, updates, and/or other information from the merchant via the electronic messaging system 102”. Paragraph [0038], “the promotional messaging system monitors the user's interaction with the message for a period (e.g., a time period or other metric)”. Paragraph [0253], “a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action”);
receive, from the administrator client device, an indication of a selection of the hazard type of engagement metric (Berry: Paragraph [0064], “the electronic message system 102 receives information regarding a user's ongoing communication session with the merchant and utilizes that information to seamlessly continue that communication”. Paragraph [0038], “the promotional messaging system monitors the user's interaction with the message for a period (e.g., a time period or other metric)”. Paragraph [0253], “a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action”); and
train the recurrent neural network utilizing the first predicted hazard metric based on the selection of the hazard type of engagement metric (Berry: Paragraph [0257], “the social networking system 1702 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses”. Paragraph [0038], “the promotional messaging system monitors the user's interaction with the message for a period (e.g., a time period or other metric)”. Paragraph [0253], “a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action”).

Regarding claim 13, Berry teaches in a digital medium environment for executing digital content campaigns across a plurality of computing devices, a computer-implemented method for determining and applying strategic digital content Berry: Paragraph [0210], “the promotional messaging system 104 can be executed on an electronic messaging system and/or social networking system, such as the electronic messaging system and social networking system described with respect to FIG. 1.”. Paragraph [0218], “FIG. 16 illustrates a block diagram of exemplary computing device 1600”. Paragraph [0085], “the promotional messaging system determining an optimal delivery time to deliver a promotional message to a user”. Paragraph [0257], “the social networking system 1702 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses”):
partitioning, by at least one processor, a plurality of past electronic messages into a plurality of time bins, wherein the plurality of past electronic messages comprises past electronic messages for a user (Berry: Claim 1, “analyzing, for a user and by at least one processor, activity patterns based on past interactions of the user within an electronic messaging system”. Paragraph [0102], “the promotional messaging system predates the timestamp of a promotional message”);
for a digital content campaign comprising a new electronic message for the user, determining a time bin of the plurality of time bins for sending the new electronic message to a client device of the user by (Berry: Paragraph [0033], “the promotional messaging system intelligently determines an ideal time, based on predicted behavior, to deliver promotional messages to users of the customized audience”. Paragraph [0197], “Upon determining the new promotional message to send to the user, the promotional messaging system 104 delivers the new promotional message to the user, as shown in step 1220”):
Berry: Paragraph [0038], “upon delivering a promotional message to a user, the promotional messaging system monitors the user's interaction with the message for a period (e.g., a time period or other metric)”. Paragraph [0253], “a probability or function that measures a predicted probability that a user will perform a particular action based on the user's interest in the action”. Paragraph [0197], “Upon determining the new promotional message to send to the user, the promotional messaging system 104 delivers the new promotional message to the user, as shown in step 1220”); and
selecting the time bin from the plurality of time bins based on the hazard metric for the time bin (Berry: Paragraph [0095-0096], “the promotional messaging system 104 uses the time zone where the user is located to select a delivery time before the user wakes up (e.g., before 5:30 AM local time). In step 514, the promotional messaging system 104 delivers the promotional message to the client device 108n of the user near the delivery time”); and
executing the digital content campaign by sending the new electronic message to the client device of the user based on the determined time bin (Berry: Paragraph [0196-0197], “the promotional messaging system 104 may determine to pause messages send on behalf of the merchant for the threshold time period. Upon determining the new promotional message to send to the user, the promotional messaging system 104 delivers the new promotional message to the user, as shown in step 1220”).
Berry describes time bins, but does not distinctly disclose:
partitioning into plurality of time bins.
However, Liu teaches:
partitioning into plurality of time bins as cited above in claim 1. 
Although, in Paragraph [0038] and Paragraph [0253], Berry describes interaction probability metric for a time period, but does not distinctly disclose:
generating a hazard metric.
However, Liu teaches generating a hazard metric which is representing as a probability metric as cited above in claim 3.

Regarding claim 14, Berry in view of Liu teaches the computer-implemented method as recited in claim 13 as discussed above and Berry further teaches: 
further comprising partitioning the plurality of past electronic messages into the plurality of time bins according to a grouping proportion (Berry: Paragraph [0082], “analyzing users 110a-n of the electronic messaging system 102 to identify a group of users 312 that have previously communicated with the page owner 106 via the electronic messaging system 102”. Paragraph [0054], “The term, “customized audience,” as used herein generally refers to a subset of users within the electronic messaging system”),
wherein the grouping proportion comprises an equal division of past electronic messages across the plurality of time bins (Berry: Paragraph [0038], “the promotional messaging system determines a delivery time for the promotional message, such as just before or just after the occurrence of the predicted behavior”. Paragraph [0172], “As shown in FIG. 10B, the graphical user interface 1002b shows that a number of promotional messages have been sent to users. The promotional messages may be part of the same promotional campaign or different campaigns”).
Although, in Figs. 5-7, Berry describes time bins, but does not distinctly disclose:
partitioning into plurality of time bins.
However, Liu teaches:
partitioning into plurality of time bins as cited above in claim 1.

Regarding claim 15, Berry in view of Liu teaches the computer-implemented method as recited in claim 13 as discussed above and Berry further teaches:
further comprising:
generating, for a second time bin of the plurality of time bins, a second hazard metric for the new electronic message to the user using the recurrent neural network trained on the past electronic messages for the user (Berry: Paragraph [0055], “the promotional messaging system 104 to create a promotional campaign via the electronic messaging system 102”. Paragraph [0175], “The method 1100 includes an act 1110 of delivering a message to a user. In particular, the act 1110 may involve delivering a promotional message 912 (or another electronic message) on behalf of a page owner 106 to an inbox 904 of a user within an electronic messaging system 102”, here, delivering another message reads delivering message in another time or second time); and
selecting the time bin from the plurality of time bins by comparing the hazard metric for the time bin and the second hazard metric for the second time bin (Berry: Paragraph [0095-0096], “the promotional messaging system 104 uses the time zone where the user is located to select a delivery time before the user wakes up (e.g., before 5:30 AM local time). In step 514, the promotional messaging system 104 delivers the promotional message to the client device 108n of the user near the delivery time”. Paragraph [0038], “the promotional messaging system ensures that users only engage with relevant (e.g., non-stale) promotional messages. In particular, upon delivering a promotional message to a user, the promotional messaging system monitors the user's interaction with the message for a period (e.g., a time period or other metric)”).
Although, in Paragraph [0038] and Paragraph [0253], Berry describes interaction probability metric for a time period, but does not distinctly disclose:
generating a hazard metric.
However, Liu teaches generating a hazard metric which is representing as an interaction probability metric as cited above in claim 3.

Regarding claim 16, Berry in view of Liu teaches the computer-implemented method as recited in claim 15 as discussed above and Berry further teaches:
further comprising selecting the second time bin by comparing the time bin and the second time bin to a frequency parameter that limits a frequency of sending electronic messages to the client device of the user (Berry: Paragraph [0095-0096], “the promotional messaging system 104 uses the time zone where the user is located to select a delivery time before the user wakes up (e.g., before 5:30 AM local time). In step 514, the promotional messaging system 104 delivers the promotional message to the client device 108n of the user near the delivery time”. Paragraph [0105], “sending a promotional message to a user if the user has multiple promotional messages (read and/or unread) in his or her inbox. Other rules can include timing restrictions (e.g., not sending a promotional message in the middle of the night when it could wake the user), priority restrictions, and/or frequency restrictions”).

Regarding claim 17, Berry in view of Liu teaches the computer-implemented method as recited in claim 13 as discussed above and Berry further teaches:
further comprising: 
determining, utilizing the recurrent neural network, a subset of time bins for sending a plurality of electronic messages to the client device of the user (Berry: Paragraph [0085], “FIGS. 5-7 relate to the promotional messaging system determining an optimal delivery time to deliver a promotional message to a user”, here, optimal delivery time reads a subset of delivery time or time interval); and
generating a send schedule for sending the plurality of electronic messages according to the determined subset of time bins (Berry: Paragraph [0055], “the promotional messaging system 104 to create a promotional campaign via the electronic messaging system 102. For example, a merchant using the merchant system 106 can navigate through a promotional management application provided by the promotional messaging system 104 to set up, modify, and run a targeted promotional campaign (e.g., a campaign targeted at a specific group of users) via the electronic messaging system 102”, here, set up and run are representing as schedule).

Regarding claim 18, Berry in view of Liu teaches the computer-implemented method as recited in claim 17 as discussed above and Berry further teaches:
Berry: Paragraph [0210], “the promotional messaging system 104 can be executed on an electronic messaging system and/or social networking system, such as the electronic messaging system and social networking system described with respect to FIG. 1”. Paragraph [0036], “sending a promotional message to a user in a customized audience, in some embodiments, the promotional messaging system predicts when the user will become active (e.g., login or read messages) based on past activity of the user”).

Regarding claim 19, Berry in view of Liu teaches the computer-implemented method as recited in claim 17 as discussed above and Berry further teaches:
further comprising:
grouping the user into a cluster of users corresponding to the send schedule (Berry: Paragraph [0037], “messages are sent to specific people. Thus, if the merchant sends a promotional message to a targeted group of users (e.g., Caucasian females of age x and income y), the personal identities of each user in the group of users are coupled with the matching characteristics”); and
presenting, within a user interface of an administrator client device, the cluster of users with the send schedule (Berry: Paragraph [0221], “The I/O interface 1608 may also include one or more devices for presenting output to a user”. Paragraph [0055], “the promotional messaging system 104 to set up, modify, and run a targeted promotional campaign (e.g., a campaign targeted at a specific group of users) via the electronic messaging system 102”).

Regarding claim 20, Berry in view of Liu teaches the computer-implemented method as recited in claim 13 as discussed above and Berry further teaches:
further comprising utilizing the recurrent neural network to:
train the recurrent neural network by generating a predicted hazard metric for a first electronic message of the plurality of past electronic messages (Berry: Paragraph [0257], “the social networking system 1702 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses”. Paragraph [0197], “Upon determining the new promotional message to send to the user, the promotional messaging system 104 delivers the new promotional message to the user, as shown in step 1220”);
generate sequence data corresponding to the first electronic message (Berry: Paragraph [0117], “the recipient update queue (or sender update queue) processes updates in a strict linear order with a monotonically and incrementally based on an update's sequence numbers. For example, the recipient update queue is a first-in-first-out (FIFO) queue in which no update is removed from the queue before any update that was received before it. Alternatively, the recipient update queue organizes and processes updates using other techniques, such as according to update priority (e.g., promotional messages before messages between users)”); and
generate the hazard metric for the new electronic message and the time bin based on the generated sequence data corresponding to the first electronic message (Berry: Paragraph [0047], “In delivering the promotional message, the promotional messaging system 104 analyzes activity patterns of the first user 110a within the electronic messaging system 102 and determines an optimal delivery time based on a predicted behavior of the first user 110a”. Paragraph [0117], “the recipient update queue (or sender update queue) processes updates in a strict linear order with a monotonically and incrementally based on an update's sequence numbers”).
Although, in Paragraph [0038] and Paragraph [0253], Berry describes interaction probability metric for a time period, but does not distinctly disclose:
generating a hazard metric.
However, Liu teaches generating a hazard metric which is representing as an interaction probability metric as cited above in claim 3.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These includes:
US 2019/0130436 A1 which describes dynamically modifying digital content distribution campaign based on triggering conditions and actions
US 2019/0116137 A1 which describes optimizing effectiveness of content in electronic messages among a system of networked computing devices.
US 2018/0219820 A1 which describes mitigating abuse in an electronic message delivery environment.
US 9,055,343 B1 which describes recommending content based on probability that a user has interest in viewing the content again.
US 2014/0006611 A1 which describes method and system for using timestamps and algorithms across email and social networks to identify optimal delivery times for an electronic personal message.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S BARKAT whose telephone number is (303)297-4302.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/M.S.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126